Citation Nr: 1615098	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  06-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for non-cancerous fatty tumors.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in September 2009, when it was remanded for further development.

The issue of entitlement to service connection for non-cancerous fatty tumors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision mailed to the Veteran in July 1988, the Board denied an appeal with regard entitlement to service connection for a right knee disability.  

2.  Evidence received by VA since a July 1988 Board decision that denied entitlement to service connection for a right knee disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's August 1967 entrance examination report does not list a right knee disability, and the evidence is not clear and unmistakable that the right knee condition that was manifest in service pre-existed service and was not aggravated during service.

4.  The Veteran's current right knee disability had its onset in active service.



CONCLUSIONS OF LAW

1.  The July 1988 Board denial of service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §  3.156 (2015).

3.  The presumption of soundness on entry to service as to a right knee disability has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

4.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A July 1988 Board decision denied entitlement to service connection for a right knee disability, finding there was no evidence of in-service aggravation of pre-existing right knee disability.  The Board also determined service connection was not warranted for a right knee disability on a presumptive basis because right knee arthritis did not manifest with one year of the Veteran's separation from service.  Board decisions are final when issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the July 1988 Board decision was issued, the Veteran has submitted several treatment records that reference shrapnel wounds to the right knee.  As previously noted, the Board determined there was no evidence of aggravation of a pre-existing right knee disability in its prior decision.

Notably, an October 2000 x-ray report with four views of the right knee referenced right knee shrapnel wounds and was interpreted as showing a chronic deformity of the medial aspect of the right patella and some heterotopic bone formation on the superomedial aspect of the patella.  The report described these deformities as "traumatic" in nature.  In the July 1988 decision, the Board noted a patella deformity, but determined this deformity was bipartite patella that pre-existed service and was not result of trauma.  Thus, the October 2000 x-ray report is sufficient to reopen the claim because it would at a minimum trigger VA's duty to provide an examination when considered with the evidence of record at the time of the July 1988 Board decision.  See Shade, 24 Vet. App. at 118-19.

Further, the treatment records submitted by the Veteran serve to establish a continuity of symptomatology with respect to the right knee condition noted in service.  The Board had previously determined service connection for a right knee disability was not warranted on a presumptive basis because right knee arthritis did not manifest within one year of the Veteran's separation from service.  However, as arthritis constitutes a chronic disease under 38 C.F.R. § 3.309, service connection can also be established if a continuity of symptomatology links the current disability to the condition noted in service, which will be discussed in more detail below.

Ultimately, the Board finds the evidence received by VA since a July 1988 Board decision that denied entitlement to service connection for a right knee disability pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.


Entitlement to Service Connection for a Right Knee Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's August 1967 entrance examination report does not list a right knee disability; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.   Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

On an August 1967 report of medical history, the Veteran indicated he had a history of broken bones prior to his entry into active service.  He noted he had broken a finger playing football, but did not identify his right knee as a location of a pre-service injury.  During service, he indicated he injured his right knee in a motor vehicle accident prior to service.  While the Veteran is competent to report observable symptomatology like knee pain, he is not competent to address more complex medical questions such as the etiology of orthopedic deformities first noted after his entry into active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, while there is some evidence that suggests a right knee disability may have pre-existed service, the evidence does not clearly and unmistakably show a right knee disability pre-existed service.

More notably, there is no evidence that clearly and unmistakably shows a right knee disability was not aggravated during service.  To the contrary, the Veteran sought treatment for right knee pain on several occasions in service after suffering shrapnel wounds to the right lower extremity in February 1969.  The Veteran has reported he sustained injuries to the right leg, knee and buttocks during service in the Republic of Vietnam.  He benefits from the combat presumption under 38 U.S.C.A. § 1154(b) with respect to these reported injuries.  The Board is required to presume not only the reported in-service injury, but also that it resulted in right knee pain as reported by the Veteran.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Thus, the presumption of soundness on entry to service as to a right knee disability has not been rebutted.

The Veteran has current right knee arthritis.  Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309.  If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

As previously explained, a right knee condition manifested in service.  There is evidence of a continuity of symptomatology linking the current right knee arthritis to the symptomatology shown in service.  The Veteran has credibly and competently reported suffering right knee pain since his separation from service.  Treatment records corroborate the Veteran's reports; he has continually sought treatment for right knee pain since his separation from service.  Degenerative changes of the right knee were found during arthroscopic surgery in January 1986.  This has been confirmed by x-ray evidence during subsequent VA examinations.  As a continuity of symptomatology links this disability to the right knee condition noted in service, the Board finds service connection for right knee disability is warranted.


ORDER

The claim of entitlement to service connection for a right knee disability is reopened.

Entitlement to service connection for a right knee disability is granted.


REMAND

The Veteran seeks entitlement to service connection for non-cancerous fatty tumors.  On a July 2004 VA Form 21-4138 (Statement in Support of Claim), the Veteran explained he was refiling the claim for the disability because a prior claim in 1978 was not addressed by VA.  The record includes a March 1978 VA Form 21-4138 in which the Veteran claimed entitlement to "skin rashes" due to exposure to herbicides in the Republic of Vietnam.  A reasonably raised claim remains pending until there is recognition of the substance of the claim in a decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent "claim" for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  There was not an adjudication for any skin disability until the May 2005 rating decision noted above.

While non-cancerous fatty tumors have not been shown in recent VA examinations, there is evidence of the disability in the appeal period.  A September 1999 surgical pathology report indicates the Veteran had excision of a lipoma (a benign fatty neoplasm) from his left forearm.  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (indicating when a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  VA has not provided a nexus opinion regarding this disability even though there is evidence that suggests it may be the result of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination regarding his claim of entitlement to service connection for non-cancerous fatty tumors.  After examination and review of the claims file, the examiner is asked to address whether the Veteran has had non-cancerous fatty tumors since approximately 1978 that are at least as likely as not the result of disease or injury in service, to include exposure to herbicides; or proximately due to or aggravated by his service-connected disabilities, to include dermatophytosis.  The examiner is asked to provide the requested opinion even if the claimed disability is not currently shown.

The examiner must be advised aggravation means the severity of the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the normal progression of the disease or injury.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner must also be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must give a rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


